         Case 7:14-cv-10290-KMK Document 131 Filed 11/27/19 Page 1 of 2


                                                        MEMO ENDORSED
                                   JONL. NORINSBERG
                                       ATTORNEY AT LAW
                                        225 BROADWAY
                                          SUITE 2700
                                   NEW YORK, NEW YORK 10007
                                     www.norinsberglaw.com

Bronx Office                                                     Tel. (212) 791-5396
5938 Fieldston Road                                              Fax (212) 406-6890
Bronx, New York 10471                                            Email: diego@norinsberglaw.com

Jon L. Norinsberg
Bennitta L. Joseph


John J. Meehan
Diego 0. Barros
                                             November 27, 2019

VIAECF
Honorable Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

        Re:       Lebron v. Mrzyglod, et al.
                  Docket No. 14CV10290(KMK)(JCM)

Dear Judge Karas:

        This firm represents plaintiff Angel D. Lebron, Jr. in the above-referenced civil rights
action brought pursuant to 42 U.S.C. § 1983. We write now to respectfully request an adjournment
of the status conference currently scheduled for December 10, 2019, to some date after January
10, 2020. Defense counsel Neil, Shevlin, Esq., consents to this request.

       The reason for this request is that our firm has just recently taken over as plaintiffs pro
bona trial counsel, and we need sufficient time to become fully familiar with the facts and
discovery in the instant matter. Toward this end, plaintiff has requested a copy of all previously
produced discovery, which counsel for defendants has graciously agreed to provide subject to a
confidentiality agreement. This adjournment will allow the parties to enter into a confidentiality
agreement and afford plaintiffs counsel sufficient time to review the anticipated discovery
production.

        Further, the undersigned will be out of the country on vacation for the next 10 days,
returning to the office on December 9, 2019.

        Based on the foregoing, plaintiff respectfully requests an adjournment of the status
wOnf•f•llY~ y\l;n-ently scheduled for December 10, 2019, to some date after January 10, 2020.
       Case 7:14-cv-10290-KMK Document 131 Filed 11/27/19 Page 2 of 2




      I thank the Court for consideration of this request.


                                                     Sincerely,



                                                    Diego 0. Barros, Esq.

cc:   Neil Shelvin, Esq.
      Counsel for defendants.




                                                    Gr'"t\*J~
                                                    I\J__ er,.J~1"'CI._ \\   (l'l(jv,_J ~d   //   !1J / ifi_,
                                                     ~ t-    lo·. 'jq
